DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1a-1c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See disclosure “
    PNG
    media_image1.png
    119
    723
    media_image1.png
    Greyscale
”

Claim Objections
Claims 1-2 objected to because of the following informalities:  
The Examiner recommends the following modification to the claims to improve readability.2 or
Claim 1 and Claim 2 “aggregating offset in the raw image by calculating an offset image and a directional correlation image, 
wherein each pixel of the offset image representing an offset at the corresponding pixel in the raw image, the offset determined by a plurality of neighboring pixels to the corresponding pixel in the raw image and one or more of the strength, angle and length of an edge centered at each neighboring pixel,  
wherein each pixel of the directional correlation image representing a eccentricity of of the plurality of edges, centered at one of the plurality of neighboring pixels;”
Appropriate correction is required.

Double Patenting
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “detecting edges in the image by generating a strength image and an index image, each pixel of the strength image representing strength of an edge centered at a corresponding pixel in the raw image and each pixel of the index image representing angle, length, or both of the edge centered at the corresponding pixel of the raw image;”.  It is unclear what applicant means by this limitation.  Is Applicant claiming that there are two edges at a single pixel, and those pixels are specifically labelled in the index image? Or is Applicant’s punctuation  incorrect and should be “representing angle, length or both,  of the edge…”
Claim 2  is rejected under similar grounds as claim 1 above. 
Claim 5  is rejected under similar grounds as claim 1 above. 
Claim 1 recites “aggregating offset in the raw image by calculating an offset image and a directional correlation image, each pixel of the offset image representing an offset at the corresponding pixel in the raw image, the offset determined by a plurality of neighboring pixels to the corresponding pixel in the raw image, the strength, angle, length of an edge centered at each neighboring pixel, or a combination thereof, each pixel of the directional correlation image representing a eccentricity of a plurality of edges, each edge centered at one of the plurality of neighboring pixels;”
“the strength” lacks antecedent basis.  The previous limitation does say “each pixel of the strength image representing strength of an edge centered at a corresponding pixel in the raw image”.  Does Applicant mean “each pixel of the strength image”?
“angle”  is confusing, does it represent a new angle or the previous limitation does say “each pixel of the index image representing angle,”.  Does Applicant mean “each pixel of the index image representing an angle”?
“length of an edge” is confusing, does it represent a new angle or the previous limitation does say “each pixel of the index image representing length,”? Does Applicant mean “each pixel of the index image representing an angle”?
Claim 2  is rejected under similar grounds as claim 1 above. 
Claim 1 recites “the offset determined by a plurality of neighboring pixels to the corresponding pixel in the raw image, the strength, angle, length of an edge centered at each neighboring pixel, or a combination thereof”.  Does the combination thereof refer to 
* the strength, angle, length of an edge centered at each neighboring pixel OR
* a plurality of neighboring pixels to the corresponding pixel in the raw image, the strength, angle, length of an edge centered at each neighboring pixel,
Claim 2  is rejected under similar grounds as claim 1 above. 
Claim 7  is rejected under similar grounds as claim 1 above. 
Claim 1 recites “each pixel of the directional correlation image representing a eccentricity of a plurality of edges, each edge centered at one of the plurality of neighboring pixels; “.  Should “a plurality of edges” be “the edges” OR “the respective edge” based on the second limitation1.
Claim 2  is rejected under similar grounds as claim 1 above. 
Claim 3  is rejected under similar grounds as claim 1 above. 
Claims 1-3 uses the phrase “each pixel of the directional correlation image representing a eccentricity of a plurality of edges”.  It is not clear what Applicant means. Eccentricity can be defined as :
the ratio of the distance between the foci of the ellipse and its major axis length. The value is between 0 and 1. (0 and 1 are degenerate cases; an ellipse whose eccentricity is 0 is actually a circle, while an ellipse whose eccentricity is 1 is a line segment.)2
measures the shortest length of the paths from a given vertex v to reach any other vertex w of a connected graph.3
2a: a mathematical constant that for a given conic section is the ratio of the distances from any point of the conic section to a focus and the corresponding directrix
b: the eccentricity of an astronomical orbit used as a measure of its deviation from circularity4
Applicant’s disclosure [48] states “The distribution can be considered as an ellipse and the major and minor axes can be found. The ratio of the major to minor axes, that is, the eccentricity of the ellipse, can be an exemplary measure of directional correlation to scale the offset to the home pixel.”, which implies the first definition.  But this definition does not  make sense in context of the claims.  Does Applicant intend to claim segmenting objects in the raw images and determining the eccentricity of the objects and assigning each pixel the value of the eccentricity?
Claim 1 recites “correcting a histograms of the enhanced image to be in a predetermined intensity range, thereby generating a corrected enhanced image”.  It is unclear how correcting a histogram creates a corrected enhanced image.   A Histogram merely represents the number of pixels which have a particular intensity.  Modifying a histogram does not change the image  which the histogram is based upon.
Claim 3 recites “correcting a histogram of the enhanced image to be in a predetermined intensity range, thereby generating a corrected enhanced image.” A Histogram merely represents the number of pixels which have a particular intensity.  Modifying a histogram does not change the image  which the histogram is based upon.
Claim 2 recites numerous limitations beginning with “optionally”.  Does Applicant mean that the claimed invention has the option to do the limitation or that they are optional in terms of the scope of the claim?
Claim 3 recites “detecting edges in the image by generating a strength image, an index image, or both;”, but the claim fails to define what these terms mean.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 3 recites “an enhanced image”.  It is not clear what applicant means.  
Claims 4-17 are rejected as dependent on a rejected claiming and failing to cure the deficiencies of said rejected claim.


Due to the amount of issues under 35 USC 112, the Examiner is unable to determine a reasonable understanding of the claim.  At this time no Prior Art Rejection is being advanced. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mimura (2016/0163043) discloses 
	[0112] The edge intensity images in FIG. 5 are generated by extracting edge intensity from cell images in step S30. Higher edge intensity is expressed more whitely.[0115] The edge angle images in FIG. 5 are generated by extracting edge angle from cell images in step S30. The cell nucleus is expressed by blue shading corresponding to the edge angle.  Reads on second limitation
[0116] “A normal line direction of an edge” is a direction corresponding to not only the normal line direction of tangential line at the edge of the cell nucleus in the cell image but also the direction from the extranuclear region to the intranuclear region.   Loosely reads on offset, 3rd limitation
[0126] As shown in FIG. 9D, the curvature at the edge may be calculated using a numerical formula based on three points, one point (P.sub.i) on the fine line obtained from the edge portion in the cell image and two points (P.sub.i−1) around the point (P.sub.i). [150] shows circularity measure.  Curvature is a different property than eccentricity, but is similar.
[0129] In step S40, at first, whether to correct the candidate region of the cell nucleus or not is judged based on the region information of the cell nucleus as shown in FIG. 10 (step S41). While not the same, but similar to correcting local histogram limitation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 detecting edges in the image by generating a strength image and an index image,…
        2 http://www.ece.northwestern.edu/local-apps/matlabhelp/toolbox/images/regionprops.html#:~:text=The%20eccentricity%20is%20the%20ratio,1%20is%20a%20line%20segment.)
        3 https://www.geeksforgeeks.org/mahotas-eccentricity-of-image/
        4 https://www.merriam-webster.com/dictionary/eccentricity